DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.  The amendment filed by Applicant on September 6, 2022 has been fully considered. The amendment to instant claims 1, 11-13, 15-17 is acknowledged. Specifically, claim 1 has been amended to include a limitation of a post-consumer recycled product blend of a low density polyethylene polymer and a linear low density polyethylene polymer and having a density of about 0.920 to about 0.935 grams/cm3 and a melt flow rate of about 0.5 to about 1.5 grams/10 min. This limitation was not previously presented and was taken from instant specification (p. 7, lines 1-10 of instant specification). In light of the amendment filed by Applicant, the previous rejections not cited below are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver et al (US 2004/0192850) in view of Hiltner et al (US 5,552,198), Hirschberger (US 4,740,415) and Bates (US 2012/0227361).

4. Weaver et al discloses a flexible carrier for carrying a plurality of containers comprising a plastic sheet formed using a polymer blend, including a plurality of openings for surrounding and holding the containers ([0010], Fig. 1), wherein the polymer blend comprises (Abstract):
A) 50-99%wt (also as to instant claims 1, 10, 13, 15) of a branched high pressure low density polyethylene having density of 0.910-0.950 g/cc, or 0.925-0.935 g/cc (Abstract, [0017], [0018], [0020], as to instant claims 6, 16) and MFR of 0.3-1.5 g/10 min or 0.4-0.7 g/10 min ([0020], as to instant claim 17), which is a polyethylene homopolymer (as to instant claim 2) or copolymer of ethylene with one or more C3-12 alpha-olefins and/or 0-20%wt, or 0.1-10%wt of carbon monoxide monomer ([0018], [0019], as to instant claims 1-3, 11-15)    and 
B) 1-50%wt of a single site catalyzed ethylene-alpha olefin copolymer plastomer having density of 0.850-0.905 g/cc, wherein the alpha-olefin comonomer has 3-12 carbon atoms, or 4-8 carbon atoms (Abstract, [0021], as to instant claims 7-9).

5.  The carrier is having apertures designed to carry 2-12 containers ([0016], Fig. 1-2, as to instant claim 5).


6. As to instant claim 4, the composition comprises carbon monoxide comonomer ([0019], [0026]). It is noted that instant specification recites that the additive for assisting in the photodegradability comprises carbon monoxide (p. 8, lines 16-20 of instant specification). Therefore, the presence of carbon monoxide in the polymer blend of Weaver et al will intrinsically and necessarily leads to, or would be reasonably expected to lead, at least partially,  photodegradability as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

7. The composition comprises the components A) and B) with other polymer components ([0026]).

8. Weaver et al does not recite the other polymer components added to polymer blend comprising post-consumer recycled blend of LDPE and LLDPE having density of 0.920-0.935 g/cc and MFR of 0.5-1.5 g/10 min.

9. However,
1) Hiltner et al discloses a post consumer film resin comprising a blend of 35-95%wt of LLDPE and LDPE,  having density of 0.915-0.930 g/cc and MFR of 0.5-2.0 g/10 min (col. 2, lines 44-60), which post consumer resin is used in the plastic container films in amount of 10-100%wt (col. 4, lines 6-10), wherein Hiltner et al explicitly teaches that the plastic film containers comprising said post consumer resin film shows enhanced environmental stress crack resistance ESCR (Abstract, col. 4, lines 36-41). Thus, Hiltner et al explicitly teaches the use of a post consumer blend of LLDPE and LDPE, in amount from 10-100%wt, i.e. either alone or in admixture with other resins, for making plastic container films.

2) Hirschberger discloses a polymer blend comprising a combination of LDPE and LLDPE, used for making carriers of metal cans (Abstract, Fig. 1; col. 4, lines 52-60), wherein the LLDPE comprises a copolymer of ethylene with butene or hexene, having density of 0.923-0.940 g/cc and MFR of 0.75-5 g/10 min, or 1 g/10 min  (col. 5, lines 10-14; col. 3, lines 50-55; col. 4, lines 1-5), LDPE is having density of 0.920-0.935 g/cc and MFR of 0.5-1 g/10 min (col. 3, lines 56-62),  and wherein the use of such combination provides carriers that maintain their retention capabilities over several month (col. 11, lines 7-10); the LDPE/LLDPE blend does not neck down while stretching over the cans, and snaps back quickly to engage the can firmly (col. 4, lines 8-20).
Thus, Hirschberger clearly teaches the advantages of using a blend of LDPE and LLDPE in polymer compositions used for making flexible can carriers.
Hirschberger further clearly specifies that LLDPE’s are ethylene copolymers further comprising butene or hexene comonomers.
3) Bates teaches the use of recycled plastic films, such as LDPE ([0050]) specifically for making carriers having apertures for carrying drink cans (Abstract, [0043]), wherein such use of the recycled plastics makes the consumable materials cheaper ([0043], [0050]).

10.  Since 1) Weaver et al discloses a flexible carrier for carrying a plurality of containers comprising a plastic sheet formed using a polymer blend comprising as low as 50%wt of a branched high pressure low density polyethylene and as low as 1%wt of a single site catalyzed ethylene-alpha olefin copolymer plastomer, further admixed with other resins, but does not recite said resins being a post consumer blend of LDPE and LLDPE; 
2) Hiltner et al explicitly teaches the use of a post consumer blend of LLDPE and LDPE, in amount from 10-100%wt, i.e. either alone or in admixture with other resins, for making plastic container films, and providing excellent ESCR;
3) Hirschberger teaches the advantages of using a blend of LDPE and LLDPE in polymer compositions used for making specifically flexible can carriers, wherein the use of such combination provides carriers that maintain their retention capabilities over several month (col. 11, lines 7-10); the LDPE/LLDPE blend does not neck down while stretching over the cans, and snaps back quickly to engage the can firmly (col. 4, lines 8-20); and
4) Bates teaches the use of recycled plastic films, such as LDPE ([0050]) specifically for making carriers having apertures for carrying drink cans (Abstract, [0043]), wherein such use of the recycled plastics makes the consumable materials cheaper;
therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Bates, Hirschberger, Hiltner et al and Weaver et al, and include, or obvious to try to include, the post-consumer LDPE/LLDPE blend of Hiltner et al in amount of as high as 49%wt, as additional polymers in the polymer blend of Weaver et al, since such addition of LDPE/LLDPE blend in the polymer blend for carriers provides said carriers with improved retention capabilities, fast and firm snapping of cans, as taught by Hirschberger, provides increased ESCR in plastic film packaging as taught by Hiltner et al and the use of post-consumer LDPE/LLDPE blend will allow to save environment and reduce the cost of production of said carriers as well, and it would have been obvious to choose material based on its suitability, especially since the use of recycled resins, including recycled LDPE, in flexible carriers for carrying drink cans is taught in the art, as shown by  Bates. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form third composition to be used for the same purpose” (see MPEP 2144.06). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

11. Given the component A) in the composition of Weaver et al  in view of Hiltner et al  Hirschberger and Bates is used in amount of 50%wt, the component B) is used in amount of 1%wt, therefore, the additional post-consumer LDPE/LLDPE blend will be present in the composition in amount of 49%wt or less (as to instant claims 1, 10, 13, 15). All ranges in the composition of Weaver et al  in view of Hiltner et al  Hirschberger and Bates are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

12. Since the composition of Weaver et al  in view of Hiltner et al  Hirschberger and Bates is substantially the same as that claimed in instant invention, i.e. comprises a combination of the branched high pressure low density polyethylene, single size catalyzed ethylene -alpha olefin copolymer plastomer and the post-consumer LDPE/LLDPE blend, as claimed in instant invention, therefore, the composition of Weaver et al  in view of Hiltner et al  Hirschberger and Bates would be reasonably expected to have the properties that are substantially the same as those claimed in instant invention, including no substantial loss of mechanical properties from a flexible carrier without post-consumer recycled product, as well (as to instant claim 10). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

13. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the component A), the component B) and the post-consumer blend of LDPE/LLDPE in the composition of Weaver et al  in view of Hiltner et al  Hirschberger and Bates, so to produce the carrier having a desired combination of properties, including strength, retention capabilities, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

14.     Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-36 of US patent 7,195,809 view of  Hiltner et al (US 5,552,198), Hirschberger (US 4,740,415) and Bates (US 2012/0227361). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

15.  The commonly assigned US patent 7,195,809 claims:
a flexible carrier for carrying a plurality of containers comprising a plastic sheet and a plurality of primary apertures, wherein the polymer blend comprises (Abstract):
A) 50-99%wt (also as to instant claims 10, 15) of a branched high pressure low density polyethylene having density of 0.910-0.950 g/cc , prepared using a high pressure polymerization process, which is a polyethylene homopolymer or copolymer of ethylene with one or more C3-12 alpha-olefins and/or carbon monoxide and 
B) 1-50%wt of a single site catalyzed ethylene-alpha olefin copolymer plastomer having density of 0.850-0.905 g/cc, wherein the alpha-olefin comonomer has 3-12 carbon atoms (as to instant claims 7-9).
The carrier has 2-12 primary apertures.
The low density polyethylene and/or single size ethylene-alpha olefin copolymer plastomer comprise carbon monoxide.
The low density polyethylene is havening melt index of 0.2-30 g/10 min.

16. US patent 7,195,809 does not claim the composition further comprising post-consumer recycled blend of LDPE and LLDPE.
17. However,
1) Hiltner et al discloses a post consumer film resin comprising 35-95%wt of LLDPE and LDPE having density of 0.915-0.930 g/cc and MFR of 0.5-2.0 g/10 min (col. 2, lines 44-60), which post consumer resin is used in the plastic container films in amount of 10-100%wt (col. 4, lines 6-10), wherein Hiltner et al explicitly teaches that the plastic film containers comprising said post consumer resin film shows enhanced environmental stress crack resistance ESCR (Abstract, col. 4, lines 36-41). Thus, Hiltner et al explicitly teaches the use of a post consumer blend of LLDPE and LDPE, in amount from 10-100%wt, i.e. either alone or in admixture with other resins, for making plastic container films.

2) Hirschberger discloses a polymer blend comprising a combination of LDPE and LLDPE, used for making carriers of metal cans (Abstract, Fig. 1; col. 4, lines 52-60), wherein the LLDPE comprises a copolymer of ethylene with butene or hexene, having density of 0.923-0.940 g/cc and MFR of 0.75-5 g/10 min, or 1 g/10 min  (col. 5, lines 10-14; col. 3, lines 50-55; col. 4, lines 1-5), LDPE is having density of 0.920-0.935 g/cc and MFR of 0.5-1 g/10 min (col. 3, lines 56-62),  and wherein the use of such combination provides carriers that maintain their retention capabilities over several month (col. 11, lines 7-10); the LDPE/LLDPE blend does not neck down while stretching over the cans, and snaps back quickly to engage the can firmly (col. 4, lines 8-20).
Thus, Hirschberger clearly teaches the advantages of using a blend of LDPE and LLDPE in polymer blends used for making flexible can carriers.
Hirschberger further clearly specifies that LLDPE’s are ethylene copolymers further comprising butene or hexene comonomers.

3) Bates teaches the use of recycled plastic films, such as LDPE ([0050]) specifically for making carriers having apertures for carrying drink cans (Abstract, [0043]), wherein such use of the recycled plastics makes the consumable materials cheaper ([0043], [0050]).

18.  Since 1) US patent 7,195,809 claims a flexible carrier for carrying a plurality of containers comprising a plastic sheet formed using a polymer blend comprising as low as 50%wt of a branched high pressure low density polyethylene and as low as 1%wt of a single site catalyzed ethylene-alpha olefin copolymer plastomer, further admixed with other resins, but does not recite said resins being a post consumer blend of LDPE and LLDPE; 
2) Hiltner et al explicitly teaches the use of a post consumer blend of LLDPE and LDPE, in amount from 10-100%wt, i.e. either alone or in admixture with other resins, for making plastic container films, and providing excellent ESCR;
3) Hirschberger teaches the advantages of using a blend of LDPE and LLDPE in polymer compositions used for making specifically flexible can carriers, wherein the use of such combination provides carriers that maintain their retention capabilities over several month (col. 11, lines 7-10); the LDPE/LLDPE blend does not neck down while stretching over the cans, and snaps back quickly to engage the can firmly (col. 4, lines 8-20); and
4) Bates teaches the use of recycled plastic films, such as LDPE ([0050]) specifically for making carriers having apertures for carrying drink cans (Abstract, [0043]), wherein such use of the recycled plastics makes the consumable materials cheaper;
therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Bates, Hirschberger, Hiltner et al and US patent 7,195,809, and include, or obvious to try to include, the post-consumer LDPE/LLDPE blend of Hiltner et al in amount of as high as 49%wt, as additional polymers in the polymer blend of US patent 7,195,809, since such addition of LDPE/LLDPE blend in the polymer blend for carriers provides said carriers with improved retention capabilities, fast and firm snapping of cans, as taught by Hirschberger, provides increased ESCR in plastic film packaging as taught by Hiltner et al and the use of post-consumer LDPE/LLDPE blend will allow to save environment and reduce the cost of production of said carriers as well, and it would have been obvious to choose material based on its suitability, especially since the use of recycled resins, including recycled LDPE, in flexible carriers for carrying drink cans is taught in the art, as shown by  Bates. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form third composition to be used for the same purpose” (see MPEP 2144.06).

19. Given the branched low density polyethylene in the composition of US patent 7,195,809 in view of Hiltner et al  Hirschberger and Bates is used in amount of 50%wt, the single site catalyzed ethylene-alpha olefin copolymer plastomer is used in amount of 1%wt, therefore, the additional post-consumer LDPE/LLDPE blend will be present in the composition in amount of 49%wt or less. 

20.  All ranges in the composition of US patent 7,195,809 in view of Hiltner et al  Hirschberger and Bates are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

21. Therefore, the limitations claimed in instant application are obvious variants of the limitations claimed in US patent 7,195,809 in view of Hiltner et al  Hirschberger and Bates.
     
22.    Claims 1-17 are directed to an invention not patentably distinct from claims 1-36 of commonly assigned US patent 7,195,809 view of Hiltner et al (US 5,552,198), Hirschberger (US 4,740,415) and Bates (US 2012/0227361).
Specifically, see the discussion in paragraphs 14-21 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned US 7,195,809, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

Response to Arguments
23. Applicant's arguments filed on September 6, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by Applicant’s amendment are set forth above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764